Citation Nr: 1034609	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-17 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The Board notes, the Veteran originally filed a claim of 
entitlement to service connection for PTSD and anxiety attacks.  
Through the pendency of this appeal, it is clear the Veteran is 
maintaining he has a psychiatric disorder, to include PTSD and 
anxiety disorder, secondary to the same in-service stressor, 
namely a near-death experience while attempting to rescue a 
shrimp boat while in the Coast Guard.

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant identifies PTSD without 
more, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim. The Court found that 
such an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In this case, it is clear the Veteran is seeking compensation for 
PTSD or any other found mental illness stemming from his in-
service stressful incident.  Accordingly, the claim has been 
appropriately rephrased above to encompass any and all 
psychiatric disorders supported in the record.  

New evidence was received in February 2009 after the claim was 
certified to the Board.  Clearly, a supplemental statement of the 
case (SSOC) was not issued, but this is not necessary since the 
Veteran's representative, in an August 2010 statement, waived 
local jurisdictional review of the new evidence (additional 
statements from the Veteran). 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims he has PTSD, or some other psychiatric 
illness, attributable to an in-service incident where he was part 
of a rescue mission to evacuate passengers aboard a sinking 
shrimp boat.  In the process of the rescue mission, the Veteran 
claims his boat also sank and he nearly drowned before 
helicopters arrived.  

The Board notes the law with regard to PTSD was recently amended 
allowing lay testimony, in certain circumstances, to be 
sufficient for verifying in-service stressors.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).   The amendment, in this case, however, is 
inapplicable because the law only applies to claimed stressors 
involving combat, hostile attack or the fear of hostile attack.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

It is not in dispute that the Veteran's in-service incident is 
unrelated to "fear of hostile military or terrorist activity," 
and therefore is inapplicable to this case.  Accordingly, the 
Veteran's in-service stressors may not be conceded based on lay 
testimony alone. 

The case is complicated because the Veteran clearly does not 
recall the exact timeframe of the incident.  At one point, the 
Veteran adamantly believed the incident took place in November 
1969 and presented a line-of-duty determination in support of his 
claim indicating the Veteran was injured on November 7, 1969 in 
the line of duty and not due to his own willful misconduct.  Upon 
further investigation, however, the Veteran's injuries on 
November 7, 1969 were related to a motor vehicle accident (MVA) 
and not a boating rescue mission.  Indeed, the Veteran was 
hospitalized and treated for four MVAs during his military 
career, most significantly in April 1967, February 1968 and 
November 1979.

The Veteran's service treatment records also note the Veteran 
indicated on his February 1966 entrance examination that he had 
frequent trouble sleeping, nightmares and nervousness.  No 
psychiatric diagnosis was rendered at that time.  The Veteran's 
service treatment records document the Veteran's various MVAs and 
other treatment throughout his military service, but do not 
indicate any treatment in connection with the near-drowning 
experience.

The Veteran has inconsistently indicated the incident occurred 
anywhere from 1968 to 1970.  One constant fact, however, is the 
Veteran seems certain the incident was in the winter months.  
Accordingly, the Veteran claims the incident occurred either 
somewhere in the time period of November 1968 to February 1969 
or, alternatively, from November 1969 to February 1970.  Another 
constant fact from the Veteran is that he is certain the incident 
took place in the Gulf of Mexico while he was aboard the USCGC 
Iris (WLB 395) in Galveston, Texas.

The National Personnel Records Center (NPRC) could not find any 
documentation pertaining to the incident in the year 1969 to 
1970.  No search was conducted, however, with regard to November 
1968 to December 1968.  The RO/AMC should obtain deck logs from 
the USCGC Iris (WLB 395) from November 1968 to December 1968.

The Veteran further indicates he was required to write up a 
report about the sinking incident after the fact.  Such a report 
may be in the Veteran's personnel file, and, therefore, the 
RO/AMC should make efforts to obtain the Veteran's entire 
personnel file. 

The Veteran has been diagnosed with PTSD, with anxiety and 
depression, by VA psychologists and VA psychiatrists, to include 
within a January 2007 VA examination, attributed to the rescue 
mission incident.  Aside from this incident, however, other VA 
outpatient treatment records attribute the Veteran's PTSD also to 
his Coast Guard duties in general, which required him to retrieve 
dead bodies at sea and go out on various rescue missions. For 
example, in August 2006, the Veteran was hospitalized for his 
PTSD where he discussed not only the Gulf of Mexico incident, but 
also the fact that part of his job, in general was to "pick dead 
people from the water."  In February 2004, when the Veteran was 
initially diagnosed, the Veteran discussed flashbacks of seeing 
corpses in the water. 

In support of his claim, the Veteran submitted a copy of a July 
1967 letter of appreciation he received from the Coast Guard for 
his participation in a rescue mission occurring on July 5, 1967 
and July 6, 1967.  Initially, the details of this rescue mission 
make it clear that this is an entirely separate incident than the 
rescue mission alleged by the Veteran during the winter months in 
the Gulf of Mexico.  This rescue mission occurred in the waters 
of Iwo Jima in July 1967.  The mission, moreover, merely involved 
a small boat broached on an inaccessible beach that contained a 
passenger needing medical care.  The July 1967 letter indicates 
the Veteran assisted evacuating the patient and refloating the 
boat.  No mention of a sinking ship or otherwise endangered lives 
are indicated within the letter.  

Although separate from the Gulf of Mexico rescue mission, the 
Board finds the letter significant.  It supports the Veteran's 
description of his "regular" duties in the Coast Guard, which 
he claims involved going on various rescue missions and, at 
times, retrieving dead bodies from the water.  

Currently, no medical professional has ever attributed the 
Veteran's PTSD solely to confirmed in-service stressors.  After 
full development of the Veteran's claimed stressors is complete, 
and if the Gulf of Mexico near-drowning incident cannot be 
confirmed, a new VA examination should be afforded to ascertain 
whether the Veteran's PTSD is attributable solely to confirmed 
in-service stressors.

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from 
the VA Medical Center in Huntington, Kentucky 
from September 2009 to the present.  All 
efforts to obtain VA records should be fully 
documented and the VA facility must provide a 
negative response if records are not 
available.

2. The RO should make an attempt to verify 
the Veteran's claimed stressor event 
involving the near-drowning incident in the 
Gulf of Mexico on or around November 1968 to 
December 1968.  Specifically, the RO should 
ask the U.S. Coast Guard, NPRC or any other 
appropriate agency to provide deck logs for 
the USCGC Iris (WLB 395) in Galveston, Texas 
from November 1968 to December 1968 to 
determine whether the shrimp boat rescue 
mission and boat sinking occurred as claimed 
by the Veteran. 

3.  The RO should also obtain the Veteran's 
personnel file for his entire military service 
from the NPRC, U.S. Coast Guard, or any other 
appropriate agency.

4.  After obtaining the above records, to the 
extent available, and if the above incident is 
not verified, schedule the Veteran for a new 
psychiatric examination for the claimed 
conditions of PTSD and anxiety disorder to 
determine whether the Veteran has any 
psychiatric condition attributable solely to 
any confirmed incident of service, to include 
the July 1967 confirmed rescue mission and 
his general duties in the U.S. Coast Guard as 
a seaman.  

The RO/AMC in the request should specifically 
list what stressors have been confirmed and 
instruct the examiner to only consider 
confirmed stressors in rendering the diagnosis 
and opinion.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

5.  The RO should then readjudicate the 
Veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


